Exhibit 10.2

 

AWARD AGREEMENT

UNDER THE WET SEAL, INC.

2005 STOCK INCENTIVE PLAN

 

THIS AWARD AGREEMENT (this “Agreement”), dated as of July 7, 2005 and effective
as of January 1, 2005 (the “Grant Date”), by and between The Wet Seal, Inc. (the
“Company”) and Michael Gold (the “Participant”) who is a consultant to the
Company, evidences the grant by the Company of a stock award of performance
shares (the “Performance Shares”) to the Participant and restricted stock (the
“Restricted Stock”) under The Wet Seal, Inc. 2005 Stock Incentive Plan, (as
amended from time to time the “Plan”) and the Participant’s acceptance thereof.
The Company and the Participant agree as follows:

 

1. Basis for Award. The award of the Performance Shares is made under the Plan
pursuant to Section 10.1 and the award of the Restricted Stock is made under
Section 9 of the Plan for all services rendered and to be rendered to the
Company. There is no Section 162(m) compliance necessary relating to this Award.

 

2. Stock Awarded.

 

The Company hereby awards to the Participant, an award of Performance Shares and
Restricted Stock in an aggregate amount of 5,500,000 shares of Class A common
stock (collectively, the “Shares”) which shall be subject to the conditions and
restrictions set forth in the Plan and this Agreement. For purposes of this
Agreement, 3,500,000 Performance Shares shall be referred to as “Tranche 1” and
“Tranche 2”, and 2,000,000 Restricted Shares shall be referred to as “Tranche
3”, respectively (collectively the “Tranches”).



--------------------------------------------------------------------------------

The Shares shall be evidenced by book-entry registration with the Company’s
transfer agent, subject to such stop-transfer orders and other terms deemed
appropriate by the Committee to reflect the restrictions applicable to the
Shares. Notwithstanding the foregoing, if any certificate is issued in respect
of the Shares at the sole discretion of the Committee, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such award,
substantially in the following form:

 

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE CLASS A COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE AWARD AGREEMENT DATED AS OF JANUARY 1, 2005,
ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE WET SEAL, INC.”

 

If a certificate is issued with respect to the Shares, the Committee may require
that the certificate evidencing such shares be held in custody by the Company
until the restrictions thereon shall have lapsed and that the Participant shall
have delivered a stock power, endorsed in blank, relating to the shares covered
by such Award. At the expiration of the restrictions, the Company shall instruct
the transfer agent to release the shares from the restrictions applicable to
such Shares, subject to the terms of the Plan and applicable law or, in the
event that a certificate has been issued, redeliver to the Participant (or his
or her legal representative, beneficiary or heir) share certificates for the
shares deposited with it without any legend, except as otherwise provided by the
Plan, this Agreement or applicable law. During the period that the Participant
holds the Shares, the Participant shall have the right to receive dividends on
and to vote the

 

2



--------------------------------------------------------------------------------

Shares while it is subject to restriction, except as otherwise provided by the
Plan. If the Shares are forfeited, in whole or in part, the Participant will
assign, transfer and deliver any evidence of the Shares to the Company and
cooperate with the Company to reflect such forfeiture. By accepting these
Shares, the Participant acknowledges that the Company does not have an adequate
remedy in damages for the breach by the Participant of the conditions and
covenants set forth in this Agreement and agrees that the Company is entitled to
and may obtain an order or a decree of specific performance against the
Participant issued by any court having jurisdiction.

 

Except as provided in the Plan or this Agreement, the restrictions on the Shares
are that prior to vesting as provided in Section 3 of this Agreement, the Shares
will be forfeited by the Participant and all of the Participant’s rights to such
stock shall immediately terminate without any payment or consideration by the
Company, in the event of any sale, assignment, transfer, hypothecation, pledge
or other alienation of such Shares made or attempted, whether voluntary or
involuntary, and if involuntary whether by process of law in any civil or
criminal suit, action or proceeding, whether in the nature of an insolvency or
bankruptcy proceeding or otherwise. Notwithstanding the foregoing, Participant
may transfer the Shares to his Immediate Family Members (or to trusts or
partnerships or limited liability companies established for such family
members); provided, that, such transfer is for no consideration and effected
through such procedures as the Committee may establish from time to time.

 

3. Vesting.

 

The restrictions described in Section 2 of this Agreement will lapse with
respect to 350,000 of the Performance Shares in Tranche 1 if, at any time
following the first anniversary of the Grant Date and before the third
anniversary of the Grant Date (the “Tranche 1 Vesting

 

3



--------------------------------------------------------------------------------

Period”), the weighted average closing price of the Company’s Class A Common
Stock (the “Stock”) for any trailing 20 trading days (the “20-Day Average”)
during the Tranche 1 Vesting Period equals or exceeds $3.50 per share and the
restrictions described in Section 2 of this Agreement will lapse with respect to
an additional 350,000 of the Performance Shares in Tranche 1 (until the entire
Tranche 1 is 100% vested) each time the 20-Day Average per share price of the
Stock during the Tranche 1 Vesting Period equals or exceeds $4.00; $4.50; $5.00
and $5.50. For the avoidance of doubt, if the 20-Day Average equals or exceeds
$5.50 per share at any time during the Tranche 1 Vesting Period, the
restrictions on 100% of Tranche 1 shall lapse.

 

The restrictions described in Section 2 of this Agreement will lapse with
respect to 350,000 of the Performance Shares in Tranche 2 if, at any time
following the second anniversary of the Grant Date and before the third
anniversary of the Grant Date (the “Tranche 2 Vesting Period”), the 20-Day
Average during the Tranche 2 Vesting Period equals or exceeds $6.00 per share
and the restrictions described in Section 2 of this Agreement will lapse with
respect to an additional 350,000 of the Performance Shares in Tranche 2 (until
the entire Tranche 2 is 100% vested) each time the 20-Day Average per share
price of the Stock during the Tranche 2 Vesting Period equals or exceeds $6.50;
$7.00; $7.50 and $8.00. For the avoidance of doubt, if the 20-Day Average equals
or exceeds $8.00 per share at any time during the Tranche 2 Vesting Period, the
restrictions on 100% of Tranche 2 shall lapse, and further, provided, that the
restrictions described in Section 2 of this Agreement will in any event lapse
with respect to all the Performance Shares in Tranche 2 which are priced at
$6.00 and over at such time before the third anniversary of the Grant Date as
the reported sales per square foot of all Wet Seal Stores open for at least 12
months equal or exceed $350 per square feet for that trailing twelve month
period and the weighted average merchandise margin (internal gross margin) on
those sales is at least 59%.

 

4



--------------------------------------------------------------------------------

The restrictions described in Section 2 of this Agreement shall lapse on January
28, 2006 with respect to 100% of the Restricted Shares in Tranche 3, whether or
not you are still employed by the Company.

 

If any of the Performance Shares are still outstanding as of the third
anniversary of the Grant Date and have not otherwise vested after giving effect
to the vesting provisions of clauses (a) and (b) above, the unvested shares of
Stock shall automatically be forfeited without the payment of any consideration
to the Participant.

 

Except as provided herein, if the Participant ceases to be a Consultant to the
Company at any time and for any reason prior to the vesting of the Performance
Shares, all shares that are still outstanding upon such termination of
employment shall automatically be forfeited without the payment of any
consideration to the Participant upon such cessation of service. Notwithstanding
the foregoing, if Participant’s service is terminated by death or disability, at
any time during the Tranche 1 or Tranche 2 Vesting Period, Participant shall
continue to vest into the Performance Shares that he would have vested into, as
though he were still employed, for the one-year period following his termination
of continuous service (but not beyond the Tranche 2 Vesting Period) but the
Restricted Shares shall vest on the date the restrictions thereon would
otherwise lapse, whatever the reason for termination. If Participant’s service
is terminated without cause all Restricted and Performance Shares shall
immediately vest. The Company acknowledges the Performance Shares will not be
forfeited after January 31, 2007, if Participant has performed his services
hereunder up until that date.

 

5



--------------------------------------------------------------------------------

On a change of control, as defined in §2.3 of the Company’s 2005 Stock Incentive
Plan, as amended from time to time, the Restricted and Performance Shares will
be immediately vested.

 

4. Company; Participant.

 

The term “Company” as used in this Agreement with reference to service shall
include the Company and its Affiliates, as appropriate.

 

Whenever the word “Participant” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiaries, the executors, the administrators, or the person or persons to
whom the Performance Shares may be transferred by will or by the laws of descent
and distribution, and as provided in the last sentence of Section 2(c) hereof
the word “Participant” shall be deemed to include such person or persons.

 

5. Adjustments. The Award may be adjusted as provided for in Section 12 of the
Plan and the Committee shall not exercise any discretion under Section 10.4 of
the Plan to reduce Participant’s award hereunder.

 

6. Compliance with Law. Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or transfer any Stock to the Participant
hereunder, if the exercise thereof or the issuance or transfer of such Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority. Any determination in
this connection by the Committee shall be final, binding and conclusive. The
Company will take all appropriate steps, including, to the extent necessary, the

 

6



--------------------------------------------------------------------------------

filing of an appropriate registration statement at its sole expense, such that
Participant may sell Shares upon the lapse of the restrictions set forth herein
(with respect to each group of 350,000 vested Shares), subject to the Company’s
insider trading policies.

 

7. No Right to Continued Service. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the service of the Company
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to terminate the services of or discharge the
Participant at any time for any reason whatsoever, with or without cause. Except
as provided herein, Participant acknowledges and agrees that the continued
vesting of the Performance Shares granted hereunder is premised upon his
provision of future services with the Company and such Performance Shares shall
not accelerate upon his termination of continuous service for any reason.

 

8. Representations and Warranties of Participant. The Participant represents and
warrants to the Company that:

 

Agrees to Terms of the Plan. The Participant has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, this Agreement shall govern and control. All capitalized terms
not defined herein shall have the meaning ascribed to them as set forth in the
Plan. The Participant acknowledges that there may be adverse tax consequences
upon the vesting of Performance Shares or disposition of the shares of Stock
once vested, and that the Participant should consult a tax adviser prior to such
time.

 

7



--------------------------------------------------------------------------------

Cooperation. The Participant agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

 

9. Taxes.

 

The Participant agrees that, subject to clause 9(b) below, no later than the
date as of which the restrictions shall lapse with respect to all or any of the
Shares covered by this Agreement, the Participant shall pay to the Company (in
cash or to the extent permitted by the Board, Stock held by the Participant for
at least six (6) months whose Fair Market Value on the date the Shares vest is
equal to the amount of the Participant’s tax withholding liability) any federal,
state or local taxes of any kind required by law to be withheld, if any, with
respect to the Shares for which the restrictions shall lapse. The Company or its
affiliates shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Participant any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Shares.

 

If the Participant properly elects to include in gross income for federal income
tax purposes an amount equal to the Fair Market Value of the Shares granted
hereunder pursuant to Section 83(b) of the Code, the Participant shall pay to
the Company, or make other arrangements satisfactory to the Board to pay to the
Company in the year of such grant, any federal, state or local taxes required to
be withheld with respect to such Stock. If the Participant fails to make such
payments, the Company or its affiliates shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to such Stock.

 

8



--------------------------------------------------------------------------------

10. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive offices, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to him at his address as recorded in the records of
the Company. Notwithstanding the foregoing, at such time as the Company
institutes a policy for delivery of notice by e-mail, notice may be given in
accordance with such policy.

 

11. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California without regard to its
conflict of law principles.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE WET SEAL, INC. By:  

/s/ Joel Waller

--------------------------------------------------------------------------------

Name:   Joel Waller Title:   CEO PARTICIPANT

/s/ Michael Gold

--------------------------------------------------------------------------------

Michael Gold

 

10